DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections

The following dependent Claims 3,8,11,16-17,19-20 are objected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4,6-7,9-10,12,14-15,18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brenner (U.S. 2009/0228558).
As per claims 1,9,18 Brenner disclosed an electronic device comprising: a hardware processor; and a non-transitory computer-readable storage medium coupled to the hardware processor and configured to store instructions that, when executed by the hardware processor, cause the electronic device to: display a first user interface for composing a social media posting (Paragraph. 0002), wherein the first user interface comprises a body area for including content of the social media posting (Paragraph. 0002 and Paragraph. 0034), a first option to share the social media posting immediately (Paragraph. 0034), and a second option to post the social media posting at a later time (Paragraph. 0034); receive a user input selecting the second option to post the social media posting at the later time (Paragraph. 0034); display a second user interface for specifying the later time (Paragraph. 0034), wherein the later time comprises a date and a time; and send information instructing the content of the social media posting to be posted at the later time (Paragraph. 0034). 
 
3. 	As claims 2,10 Berner disclosed wherein before the instructions cause the electronic device to display the 2.3 user interface, the instructions cause the electronic device to display a sharing options configuration interface (Paragraph. 0012-0013).  

4. 	As per claims 3,11 Berner disclosed wherein the sharing options configuration interface comprises a selection box for turning a delayed sharing feature on and off (Paragraph. 0012-0013).  

5. 	As per claims 4,12 Berner disclosed wherein the sharing options configuration interface comprises a settings box for configuring settings of a delayed sharing feature (Paragraph. 0026-0027).  

6. 	As per claims 6,14 Berner disclosed wherein the settings of the delayed sharing feature comprise an option for setting a default time (Paragraph. 0027).  

7. 	As per claims 7,15 Berner disclosed wherein the social media posting comprises an electronic mail message, a text message, a phone message, a voice message, a blog entry, website content, or a social media application communication (Paragraph. 0034, Paragraph. 0010, Fig 1).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 should have been rejected under 35 USC 103 as being unpatentable over Brenner in view of Cho (US 2014/0229853). 
As per claim 5 Berner disclosed wherein the settings of the delayed sharing feature comprise an option for adjusting by time zone (Paragraph. 0026-0027).  

Brenner does not disclose wherein the settings of the delayed sharing features comprise an option for adjusting by time zone. 
Cho explicitly discloses the settings of the delayed sharing ffeatures comprise an option for adjusting time zone (fig. 2: Time sheduling Menu). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorproated before the effective filing date of the application to modify Brenner in view of Cho in order to have the setting for the time zone. 
One of ordinary skilled in the art would have been motivated because  it would have permitted a user to enter time scheduling information including the time zone settings (CHo: Paragraph [0048]).  

Conclusion

 9.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

10.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443